Citation Nr: 0013583	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-45 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to April 24, 
1998. 

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from August 1, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal. 

Historically, by rating decision dated July 1996, the RO 
granted service connection for and assigned a 10 percent 
disability evaluation for PTSD effective April 8, 1996.  
Thereafter, the veteran filed a timely notice of disagreement 
(NOD) and substantive appeal, giving rise to the current 
appeal.  During the pendency of the veteran's appeal, in a 
rating decision dated in October 1996, the RO increased the 
veteran's disability evaluation to 30 percent effective April 
8, 1996.  By rating decision dated in June 1998, the RO 
awarded the veteran a temporary total evaluation effective 
April 24, 1998 for hospitalization for PTSD.  Finally, by 
rating decision dated in June 1999, the RO increased the 
veteran's disability evaluation to 50 percent effective 
August 1, 1998.  In June 1999, the veteran submitted a 
statement requesting an evaluation in excess of 50 percent.  
Even though the veteran's disability evaluation has been 
increased during the pendency of his appeal, the veteran has 
expressed his desire for an evaluation in excess of the 
current 50 percent evaluation.  As such, the issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board initially acknowledges that a February 1997 Report 
of Contact indicates that the veteran advised the RO that he 
no longer wished to appeal the denial of entitlement to 
service connection for a skin disorder including exposure to 
Agent Orange, because he does not currently have a skin 
disorder.  The veteran was advised to submit a written 
statement withdrawing his appeal on this issue.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (1999).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c)(1999).  A 
review of the claims file shows that the veteran has not 
submitted a formal written statement withdrawing this appeal 
and, therefore, the Board will proceed with appellate review 
of this issue.

The issue of the veteran's entitlement to an increased 
evaluation for PTSD is addressed in a REMAND that follows 
this decision on the merits.


FINDING OF FACT

The veteran has not presented competent evidence that he has 
a current skin disorder etiologically related to an incident 
of his active duty service, including exposure to Agent 
Orange.


CONCLUSION OF LAW

The veteran's claim for service connection for a skin 
disorder secondary to exposure to Agent Orange is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before reaching the merits of the veteran's claim of 
entitlement to service connection for a skin rash secondary 
to exposure to Agent Orange, the Board must first determine 
whether the veteran has presented sufficient evidence to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a skin rash secondary to 
exposure to Agent Orange is well grounded.  38 U.S.C.A. § 
5107(a).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded."  38 
U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  If a veteran served on 
active duty in Vietnam during the Vietnam era, service 
connection may also be presumed for some diseases associated 
with exposure to herbicide agents.  38 C.F.R. § 
3.307(a)(6)(1999).  For claims based on chronic effects of 
exposure to Agent Orange, service connection may be 
established by presumption for certain diseases, specified by 
statute, which manifest to a compensable degree within a 
certain period of time after separation from service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
(d), 3.309(e)(1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence. 

The veteran's service medical records show that the veteran 
complained of a rash in November 1970 and it was indicated 
that the veteran had tinea in the groin area.  In February 
1971, the veteran presented with complaints of a rash on his 
hands.  The veteran was not diagnosed with any type of skin 
disorder secondary to Agent Orange exposure and these skin 
rashes appear to have been acute and resolved prior to the 
veteran's separation from service.  A March 1971 separation 
examination is negative for complaints of, or a diagnosis of 
a skin disorder secondary to Agent Orange exposure.

A June 1996 VA examination report reflects that the veteran 
reported that he was exposed to Agent Orange during service 
and that as a result, he developed lesions on both feet.  
Physical examination revealed normal hands and feet with no 
evidence of dermatosis.  Skin on other parts of the veteran's 
body appeared normal and again, there was no evidence of 
dermatosis.  The VA examiner diagnosed the veteran with a 
history of dermatosis secondary to Agent Orange, with no 
dermatosis found on physical examination.  

The veteran has not submitted any evidence to show that he 
has a current skin disorder attributable to exposure to Agent 
Orange during his period of service and in fact, during the 
pendency of this appeal, the veteran advised the RO that he 
no does not currently have a skin disorder.  However, the 
veteran failed to formally withdraw his appeal regarding this 
issue.  Even assuming that the veteran currently has 
dermatosis, dermatosis is not included in the list of 
diseases for which a veteran may be entitled to a presumption 
of Agent Orange exposure, 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e); McCartt v. West, 12 Vet. App. 146 (1999), 
and the veteran has not submitted any medical evidence 
linking a current diagnosis of dermatosis to his exposure to 
Agent Orange during his period of service.  Indeed, the only 
evidence linking any current skin disorder to exposure to 
Agent Orange during the veteran's period of service, are the 
veteran's own statements.  The Board has reviewed the 
veteran's statements in this case, and notes that the 
veteran, as a lay person is not competent to offer an opinion 
that requires medical expertise, such as establishing a 
diagnosis of a current skin disorder and stating whether it 
is etiologically related to exposure to Agent Orange during 
his period of active service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In the absence of such competent 
medical evidence, the veteran has not submitted a well-
grounded claim for service connection and his claim must be 
denied.  

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
veteran's claim for service connection for a skin disorder 
secondary to exposure to Agent Orange.  Should the veteran 
obtain such evidence, he may request the RO to again consider 
his claim for service connection.  McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997) (per curiam).


ORDER

Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange is denied.


REMAND

The veteran contends that he is entitled to an evaluation in 
excess of 50 percent for PTSD to more accurately reflect the 
severity of his symptomatology.  A well-grounded claim is one 
that is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the context of a claim for an increased 
evaluation of a condition adjudicated service connected, an 
assertion by a claimant that the condition has worsened is 
sufficient to state a plausible, well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant in the instant case has stated a well-grounded 
claim.  Thus, VA is obligated to assist him in the 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

The Board notes that the record on appeal indicates that the 
veteran was found to be entitled to VA vocational 
rehabilitation training during the pendency of this appeal.  
Information in a June 1999 rating decision indicates that the 
RO obtained and reviewed the veteran's vocational 
rehabilitation file.  The RO noted that the veteran's 
training was terminated at some time in 1997 and that his 
case had been closed in April 1998.  The Board notes, 
however, that the veteran's vocational rehabilitation file 
has not been forwarded to the Board for review.  Because the 
veteran asserts that he is unable to retain and maintain 
gainful employment due to his service-connected PTSD, the 
Board finds that such records are relevant to his appeal for 
an increased evaluation for the periods of time at issue.

The Board notes that the veteran was most recently afforded a 
VA examination in August 1998.  This examination was 
accomplished following the veteran's discharge from the VA 
Center for Stress Recovery Residential Treatment Program in 
July 1998.  At discharge, the veteran's PTSD symptoms were 
considered moderately to severely elevated.  It was noted 
that the veteran was unemployed.  The veteran reported that 
he had attempted vocational rehabilitation training once, but 
purportedly was unable to complete the training because of 
concentration and memory problems.  He was, however, noted to 
be open to further evaluation by vocational rehabilitation.  
On the discharge instructions, it was noted that the veteran 
was currently unemployable due to PTSD, but awaiting full 
evaluation by vocational rehabilitation.  It is unclear as to 
whether the veteran underwent further assessment to determine 
his feasibility for vocational rehabilitation training.  

Subsequently, in August 1998, the veteran was afforded a VA 
examination.  The veteran reported experiencing numerous PTSD 
related symptoms at that time.  He reported the following 
subjective symptoms: nightmares, flashbacks, exaggerated 
startle response, hypervigilance, anger, irritability, 
difficulty concentrating, physiologic reactivity upon 
exposure to events that resemble or symbolize an aspect of a 
traumatic event, social isolation and detachment, diminished 
interest in significant activities, restricted range of 
affect, depressed mood, thoughts of suicide, auditory 
hallucinations, and paranoid thoughts.  Objectively, the VA 
examiner, however, noted that the veteran was oriented to 
time, place and person.  The veteran was shown to have fair 
memory, insight and judgment and the veteran's affect was 
described as appropriate.  The examiner diagnosed the veteran 
with Axis I PTSD, alcohol dependence, marijuana dependence 
and nicotine dependence by history.  The veteran was assigned 
a GAF score of 50, current and past, and the examiner 
indicated that the veteran continued to have classic symptoms 
of PTSD and severe impairment of his social and industrial 
adaptability.  The examiner also indicated that the veteran's 
claims file had been reviewed.  

The RO then determined in a June 1999 rating decision that 
the veteran's PTSD was shown to have worsened following his 
inpatient treatment from April to July 1998.  The RO also 
found that the evidence dated prior to the veteran's entry 
into the program in April 1998 did not show symptoms greater 
than that represented by a 30 percent evaluation prior to 
that time.  This, however, appears to be inconsistent at 
least with respect to some of the evidence of record dated 
prior to the veteran's April 1998 inpatient treatment to 
include the purported inability of the veteran to complete VA 
vocational rehabilitation in 1997 and an assessment made in a 
March 1997 letter from a physician in the VA Center for 
Stress Recovery in the Brecksville VA Medical Center that the 
veteran was severely disabled due to chronic PTSD that 
resulted in severe impairment in his psychosocial and 
occupational functioning.  The Board notes further, that the 
August 1998 VA examiner not only found that the veteran's 
current GAF scale score was 50, but also concluded that such 
a GAF score was appropriate in the past.  The examiner did 
not, however, identify what specific period of time the 
"past" GAF score applied to nor did he identify what 
records supported such findings.  

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Further, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  In light of the 
findings shown on most recent VA examination and the 
conclusions reached by the examiner at that time, and 
inasmuch as this case involves staged ratings for periods of 
time since 1996, the Board finds that additional examination 
to include a social and industrial survey would be useful in 
this case. 

The Board also notes that in a statement received in June 
1999, the veteran indicated that he had been receiving 
continuous VA treatment for his PTSD through that time at the 
Brecksville VA Medical Center.  The RO should ensure that all 
current treatment records are associated with the evidence of 
record.

Based on the foregoing, and in order to fairly and fully 
adjudicate this claim, the case is REMANDED to the RO for the 
following action:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
PTSD since July 1998.  After securing the 
necessary release(s), the RO should 
request copies of the records which are 
not already contained in the claims 
folder.  A specific request should be 
made for VA treatment records of the 
veteran from the Brecksville VA Medical 
Center dated from July 1998 through the 
present. 

2.  The veteran's Chapter 31 (vocational 
rehabilitation) folder should be obtained 
and associated with the claims file.

3.  A VA social and industrial survey 
should be conducted in order to determine 
the impact the veteran's psychiatric 
disorder has on his social and industrial 
adaptability.  The claims folder and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with the 
survey.

4.  After the above has been 
accomplished, the RO should schedule the 
veteran for a special VA psychiatric 
examination.  In conjunction with the 
examination, the examiner must review the 
claims folder, the revised criteria for 
rating psychiatric disabilities which 
came into effect November 7, 1996, and 
the criteria in effect prior to November 
7, 1996.  Such tests as the examiner 
deems necessary should be performed.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a)  The examiner must address the mental 
status findings as set forth in both sets 
of rating criteria as the Board must rate 
disabilities based on the criteria set 
forth in those regulations during the 
pendency of this claim.

b)  The examiner should be asked to enter 
a complete multiaxial evaluation, 
including a score on the Global 
Assessment of Functioning (GAF) Scale on 
Axis V, along with an explanation of the 
significance of the assigned score.  The 
examiner should provide a score for the 
veteran's past functioning and should 
indicate the period of time to which the 
score applies.  

c)  The examiner should state an opinion 
as to the degree of industrial 
inadaptability due to the veteran's 
service-connected disability currently 
and during the pendency of the claim 
(April 1996 through the present).  If 
employment is not feasible due solely to 
the service-connected disability for any 
period of time from April 1996 through 
the present, the examiner should so 
state.
d)  The examiner should discuss social 
impairment due to the service-connected 
disability, as it affects industrial 
adaptability during the period in 
question.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above developments have been 
completed, the RO should readjudicate the 
case, with consideration of the old and 
the new rating criteria for psychiatric 
disorders per Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) and staged ratings 
as set forth in Fenderson v. West, 12 
Vet. App. 119 (1999).  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The 

Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

